By the Court,
Talbot, C. J.:
[1] After more mature deliberation, we see no reason for changing the conclusion reached in the former opinion (35 Nev. 384, 129 Pac. 299). It may be conceded that carriers of passengers, by reasonable regulations brought to the knowledge of the passenger, may be protected against liability as insurers for baggage, exceeding a specified value, except when paid additional compensation proportional to the risk, and that $100 is a reasonable amount in value above which an additional charge may be made.
[2] Nevertheless, if such a stipulation is made or *487accepted by the passenger, the company should not be allowed to enforce it, if it has wilfully taken or withheld the baggage, or against such a negligent act as the delivery of the trunk to a person not entitled to receive it because not having the check.
The judgment of the district court will stand affirmed.
McCarran, J.: I concur.